IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                      : No. 93 WM 2020
                                                    :
                       Respondent                   :
                                                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
 CHRISTOPHER S. LECLAIR,                            :
                                                    :
                       Petitioner                   :


                                           ORDER


PER CURIAM

       AND NOW, this 21st day of December, 2020, the “Petition for Reinstatement of

Right to File Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED. See

Pa.R.A.P. 1113(d), Note (providing that a defendant in a criminal matter may obtain

reinstatement of allocatur rights if counsel negligently failed to file a Petition for Allowance

of Appeal by the deadline). It is noted that an attorney’s appointment in a criminal matter

continues on direct appeal through the allocatur stage. See Pa.R.Crim.P. 122, Comment

(explaining that “counsel retains his or her appointment until final judgment, which

includes all avenues of appeal through the Supreme Court of Pennsylvania”).

       Counsel is ORDERED to file a Petition for Allowance of Appeal within 15 days.